Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 appears to introduce “an active agent”, but an active agent is already introduced into the claims by claim 1, from which claim 8 depends. As such, it is unclear whether Applicant intends to refer to the active agent previously recited in claim 1, or if Applicant is attempting to introduce a second active agent. 
For the purposes of examination, the Examiner will treat claim 8 as if it is referring to the active agent previously introduced in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-7, 9-16 and 19-20 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Publication No. 2004/0049150 to Dalton et al. 
Regarding claim 1, Dalton et al. discloses a method of administering an active agent (pharmaceutical agents or vaccines, abstract) transdermally (paragraph 10) comprising: 
providing a transdermal patch (patch, paragraph 16, and see Figs 1-2) having a polymer base layer (backing plate, paragraph 16, polymer paragraph 15) with microneedles (piercing protrusions; paragraph 16) projecting from a surface thereof (see Figs. 1-2 and paragraph 16), wherein the microneedles are compositionally homogenous with the polymer base layer (Figs. 1-2), and wherein said transdermal patch contains an active agent (solid medium reservoir, paragraphs 11-13); and 
applying said transdermal patch to a skin surface of a subject (abstract and paragraph 10).
Regarding claim 2, Dalton et al. discloses claim 1, and Dalton et al. further discloses that the active agent is delivered over a sustained period of time (paragraph 24).
Regarding claim 3, Dalton et al. discloses claim 1, and Dalton et al. further discloses that the polymer base layer (backing plate, paragraph 16, polymer paragraph 15) of the transdermal patch (patch, paragraph 16, and see Figs 1-2) is removed from the skin surface of the subject while leaving the microneedles embedded in the skin surface (paragraphs 21, 23 and 24).  
Regarding claim 4, Dalton et al. discloses claim 1, and Dalton et al. further discloses that the microneedles continue to deliver the active agent (pharmaceutical agents or vaccines, abstract) after the polymer base layer (backing plate, paragraph 16, polymer paragraph 15) is removed from the skin surface of the subject (paragraphs 21, 23 and 24).
Regarding claim 5, Dalton et al. discloses claim 4, and Dalton et al. further discloses that the microneedles are hollow (paragraph 16).
Regarding claim 10, Dalton et al. discloses claim 5, and Dalton et al. further discloses that the active agent is loaded into the microneedles (paragraph 11).
Regarding claim 6, Dalton et al. discloses claim 1, and Dalton et al. further discloses that the microneedles are solid (paragraph 16).
Regarding claim 7, Dalton et al. discloses claim 6, and Dalton et al. further discloses that the active agent is loaded onto an exterior surface of the microneedles (paragraph 11).
Regarding claim 9, Dalton et al. discloses claim 1, and Dalton et al. further discloses that the microneedles are regularly spaced on the polymer base layer (see Figs. 1-2).  
Regarding claim 11, Dalton et al. discloses claim 1, and Dalton et al. further discloses that the transdermal patch contains two or more active agents (paragraph 13, discussing how the patch can include an antigen or nucleic acid alone or it may also comprise an adjuvant or other stimulant to improve and/or direct the immune response, and may also further comprise pharmaceutically acceptable excipient(s)).
Regarding claim 12, Dalton et al. discloses claim 1, and Dalton et al. further discloses that the active agent is incorporated into the microneedles (paragraph 11, 21 and 23).
Regarding claim 13, Dalton et al. discloses claim 1, and Dalton et al. further discloses that the polymer is bio-absorbable (paragraphs 10, 21, 23, 24 and 27-28).
Regarding claim 14, Dalton et al. discloses claim 1, and Dalton et al. further discloses that the polymer is biodegradable (paragraphs 10, 21, 23, 24 and 27-28).
Regarding claim 15, Dalton et al. discloses claim 1, and Dalton et al. further discloses further comprising removing said transdermal patch from the skin surface of a subject (paragraphs 21, 23 and 24).
Regarding claim 16, Dalton et al. discloses claim 1, and Dalton et al. further discloses that the microneedles remain embedded in the skin surface after removal of the transdermal patch (paragraphs 21, 23 and 24).
Regarding claim 19, Dalton et al. discloses claim 1, and Dalton et al. further discloses that the active agent is a nucleic acid (paragraphs 13 and 61-63).
Regarding claim 20, Dalton et al. discloses claim 19, and Dalton et al. further discloses that the nucleic acid is single stranded DNA, double stranded DNA, single stranded RNA, double stranded RNA, or plasmid (plasmid, paragraph 63).
Claim(s) 1, 8 and 18 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Publication No. 2005/0065463 to Tobinaga et al. 
Regarding claim 1, Tobinaga et al. discloses a method of administering an active agent (functional substance 15) transdermally (paragraph 38) comprising: 
providing a transdermal patch (applicator 10, and see Fig. 3) having a polymer base layer (base 13, paragraph 34) with microneedles (microneedles 14) projecting from a surface thereof (see Fig. 3), wherein the microneedles (microneedles 14) are compositionally homogenous with the polymer base layer (Fig. 3), and wherein said transdermal patch (applicator 10) contains an active agent (functional substance 15, see Fig. 3); and 
applying said transdermal patch (applicator 10) to a skin surface of a subject (paragraph 33-34) (see claim 1).
Regarding claim 8, Tobinaga et al. discloses claim 1, and Tobinaga et al. further discloses that the active agent (functional substance 15) is included in the polymer base layer (base 13) (see Fig. 3 and claim 6).
Regarding claim 18, Tobinaga et al. discloses claim 1, and Tobinaga et al. further discloses that the polymer is selected from the group consisting of polyvinyl alcohol, polyacrylates, polymers of ethylene-vinyl acetates, other acyl substituted cellulose acetates, polyurethanes, polystyrenes, polyvinyl chloride, polyvinyl fluoride, polyethylene oxide, chlorosulphonate polyolefins, poly(vinyl imidazole), poly(valeric acid), poly butric acid, poly lactides (paragraph 34), polyglycolides, polyanhydrides, polyorthoesters, polysaccharides (paragraph 34), gelatin, and mixtures and copolymers thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dalton et al. as applied to claim 1 above, and further in view of U.S. Publication No. 2007/0123837 to Adachi et al.
Regarding claim 17, Dalton et al. discloses the claimed invention as discussed above concerning claim 1, but Dalton et al. does not expressly state that the polymer base layer has a thickness from about 0.5 mm to about 5 mm. However, it is clear from Dalton et al. that the polymer base layer has a thickness. 
Adachi et al. teaches a transdermal patch (drug administration device, see Fig. 1-2) having a polymer base layer (plate 8) and microneedles (projections 6) projecting from a surface thereof, wherein that the polymer base layer has a thickness from about 0.5 mm to about 5 mm (thickness D1 of the plate 8 is between 0.1 and 3mm (paragraph 42), which includes at least a portion of the claimed range of 0.5-5 mm). 
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the device of Dalton et al. so that the thickness of the polymer base layer has a thickness in the range taught by Adachi et al. since Adachi et al. teaches that this is a known and useful thickness range for transdermal patches having a polymer base layer (paragraph 42 of Adachi et al.). 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tobinaga et al. as applied to claim 1 above, and further in view of Adachi et al.
Regarding claim 17, Tobinaga et al. discloses the claimed invention as discussed above concerning claim 1, but Tobinaga et al. does not expressly state that the polymer base layer has a thickness from about 0.5 mm to about 5 mm. However, it is clear from Dalton et al. that the polymer base layer has a thickness. 
Adachi et al. teaches a transdermal patch (drug administration device, see Fig. 1-2) having a polymer base layer (plate 8) and microneedles (projections 6) projecting from a surface thereof, wherein that the polymer base layer has a thickness from about 0.5 mm to about 5 mm (thickness D1 of the plate 8 is between 0.1 and 3mm (paragraph 42), which includes at least a portion of the claimed range of 0.5-5 mm). 
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the device of Tobinaga et al. so that the thickness of the polymer base layer has a thickness in the range taught by Adachi et al. since Adachi et al. teaches that this is a known and useful thickness range for transdermal patches having a polymer base layer (paragraph 42 of Adachi et al.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783